DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: page 16, paragraha 75, “219”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the unlabeled rectangular boxes “610”, “620”, “630” and “650” shown in Fig. 6 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooy (US 20060082663).
As to claim 1, Rooy discloses the claimed subject matter, including a first image sensor (image sensor 1 of camera 17, paragraphs 0020, 0028, 0030-32); a second image sensor electrically connected to the first image sensor (camera 18, Fig. 2, paragraph 0030-0032, 0022); and a processor  (7, 8, 10, 13, 15, paragraphs 0023-25, 0028-29) operatively connected to the first image sensor and the second image sensor , wherein the processor is configured to: generate first image data using the first image sensor (paragraphs 0020, 0028, 0030-0032), generate second image data using the second image sensor based on a synchronizing signal (paragraph 0022-0023, 0028, 0030-0032), transmit the second image data to the first image sensor (paragraphs 0022, 0032, Fig. 2), and control the first image sensor to generate output image data and output the output image data by processing the first image data and the second image data based on the synchronizing signal (paragraphs 0024, 0025, 0028-0032). 
As to claim 2, Rooy discloses the limitation of  transmit the synchronizing signal to the first image sensor and the second image sensor, and control the first image sensor and the second image sensor to simultaneously generate the first image data and the second image data based on the synchronizing signal (paragraphs 0015-0016, 0020, 0023, 0027-0029).
As to claim 3, Rooy discloses the limitation of  control the first image sensor to generate and output the output image data by performing cross-synthesis of the first image data and the 
As to claim 4, Rooy discloses the limitation of  control the first image sensor to generate and output the output image data by performing cross-synthesis of the first image data and the second image data in a unit of a pixel based on the synchronizing signal (paragraph 0026).
As to claim 8, Rooy discloses the limitation of control the first image sensor to generate and output the output image data by selecting one of the first image data or the second image data (paragraphs 0025, 0026, 0028).
As to claim 9, Rooy discloses the limitation of control the first image sensor to generate and output the output image data by selecting the first image data and the second image data in accordance with a time based on the synchronizing signal (paragraph 0019).
As to claim 10, the limitation of  “a third image sensor, wherein the processor is further configured to: generate the first image data using the first image sensor, generate the second image data using the second image sensor, generate third image data using the third image sensor, based on the synchronizing signal, transmit the third image data to the second image sensor, control the second image sensor to generate first output image data by processing the second image data and the third image data based on the synchronizing signal, transmit the first output image data to the first image sensor, and control the first image sensor to generate second output image data and output the second output image data by processing the first image data and the first output image data based on the synchronizing signal” is inherently disclosed by Rooy (paragraph 0029).
As to claim 11, Rooy discloses the claimed subject matter, including a pixel sensor (1, paragraph 0020, Fig. 1); an input port (22, Fig. 1, paragraph 0021); an output port (11, Fig. 1, 
As to claim 12, Rooy discloses the limitation of  control to generate and output the output image data by performing cross-synthesis of the first image data and the second image data in a unit of a frame based on the synchronizing signal (paragraphs 0012, 0019, 0025, 0027). 
As to claim 13, Rooy discloses the limitation of control to generate and output the output image data by performing cross-synthesis of the first image data and the second image data in a unit of a pixel based on the synchronizing signal (paragraph 0026).
As to claim 19, Rooy discloses the limitation of   generate and output the output image data by selecting one of the first image data or the second image data (paragraphs 0025, 0026, 0028).
As to claim 20, Rooy discloses the limitation of   generate and output the output image data by selecting the first image data and the second image data in accordance with a time based on the synchronizing signal (paragraph 0019).
.

Allowable Subject Matter
Claims 5-7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loose (US 20090278951 A1) discloses an apparatus and methods for multi-sensor synchronization including sensors and a processor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
February 27, 2021